Exhibit D
    Case: 1:18-cv-07357 Document #: 86 Filed: 09/18/19 Page 1 of 2 PageID #:648




                            UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 KEHINDA MITCHELL,                                            )
                                                              )
                                           Plaintiff,         )   18 C 7357
                                                              )
                            vs.                               )   Judge Gary Feinerman
                                                              )
 CITY OF CHICAGO, MICHAEL McDERMOTT,                          )
 ANDY JONES, K. GLYNN, JACK WILKINS,                          )
 NAPOLEON STEVENSON, K. GROSS, SHARON                         )
 JEFFERSON, and COOK COUNTY,                                  )
                                                              )
                                       Defendants.            )

                                               ORDER

        Defendant City of Chicago’s motion to bifurcate [57] is granted for the reasons set forth
below. Pursuant to Civil Rule 42(b), Plaintiff’s Monell claim is bifurcated from his other claims,
and discovery and trial on the Monell claim is stayed. The consent to entry of judgment (Doc. 61
at 3-5) is noted, and Defendant City will be held to the commitments set forth therein.
Defendant City shall retain a copy of the Monell discovery it produced in Hood v. City of
Chicago, No. 16 C 1970 (N.D. Ill.), which is the only case identified by Plaintiff in which the
City produced Monell discovery that is potentially related to the Monell claim here.

                                            STATEMENT

        The principal thrust of this suit is that the individual officer defendants attempted to
coerce Kehinda Mitchell to confess to the murder of Howard Shell and, when he withstood their
coercion, fabricated his oral confession. Doc. 1 at ¶¶ 1-3, 5, 34, 36, 39-40. Mitchell also alleges
that the officers coerced Gene Keller into falsely implicating Mitchell. Id. at ¶¶ 52-54. The
principal thrust of the Monell claim against the City of Chicago is that the officers’ “fabrication
of [Mitchell’s] oral confession and coercion of false statements from each of the witnesses in this
case was undertaken pursuant to, and proximately caused by, a policy and practice on the part of
the [Chicago Police] Department.” Id. at ¶ 69; see also id. at ¶ 68.

        Given the nature of his claims, Mitchell cannot prevail on his Monell claim against the
City without first establishing individual liability against the officers, meaning that a verdict for
Mitchell on the Monell claim would be necessarily inconsistent with a verdict for the individual
defendants on the claims against them. This is particularly so given the individual defendants’
representations at the June 19, 2019 hearing regarding the defenses and arguments that they will
not press at summary judgment or trial, Doc. 70—defenses and arguments that, were they
pressed, would create the possibility of a Monell verdict for Mitchell being consistent with a
verdict for the individual defendants. See Thomas v. Cook Cnty. Sheriff’s Dep’t, 604 F.3d 293,
305 (7th Cir. 2010). Under the present circumstances, bifurcation of the Monell claim is


                                                  1
    Case: 1:18-cv-07357 Document #: 86 Filed: 09/18/19 Page 2 of 2 PageID #:648




appropriate for the reasons set forth in cases like Swanigan v. City of Chicago, 775 F.3d 953,
962-63 (7th Cir. 2015); Arrington v. City of Chicago, 2018 WL 3861552 (N.D. Ill. Aug. 14,
2018); and Lindsey v Orlando, 232 F. Supp. 3d 1027, 1034-37 (N.D. Ill. 2017). As in those
cases, declining to bifurcate Mitchell’s Monell claim (whose scope is extremely broad) would
make discovery far more burdensome and would run an unacceptable risk of prejudicing the
individual defendants at trial.

        Mitchell contends that there are two respects in which “Monell liability is possible …
without a finding of individual liability”—that is, two respects in which this case is like Thomas.
Doc. 64 at 10. The first concerns his claim that the City’s alleged policy of placing a “Youth
Officer” in the room when a juvenile suspect is being questioned allegedly yields unreliable and
false confessions. Ibid. But Mitchell alleges that the Youth Officer here, Napoleon Stevenson,
not only “did nothing to prevent his false confession,” but “also fabricated that [Mitchell]
confessed” to Stevenson and the state prosecutor. Doc. 1 at ¶¶ 43-44; see also id. at ¶ 72. Given
the nature of Mitchell’s allegations against Stevenson, it is difficult to see how the jury could
find for Stevenson on the individual claims against him but for Mitchell on a Monell claim
directed at policies regarding Youth Officers. The second concerns the part of the Brady claim
that, according to Mitchell, alleges “that the City’s file-keeping system (as well as its general
policies) prevented transmission of exculpatory information to criminal defendants.” Doc. 64 at
10. The trouble with this argument is that the complaint makes no such claim; Mitchell’s Brady
claims allege only that the individual defendants intentionally withheld or destroyed exculpatory
information, Doc. 1 at ¶¶ 30, 54, 90-91, and only that the City’s policy was to “systematically
suppress[] evidence pertaining to … fabricated and coerced statements,” id. at ¶ 73. Mitchell
cannot avoid bifurcation by pointing to a Brady claim that his complaint does not assert.



September 18, 2019
                                                     United States District Judge




                                                 2
